Exhibit 10.29

ALEXION PHARMACEUTICALS, INC.

2004 INCENTIVE PLAN

Restricted stock unit AWARD AGREEMENT

THIS AGREEMENT (“Agreement”), made as of this      day of             ,
20         (the “Grant Date”), by and between Alexion Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and you (“Participant”) sets forth the
terms and conditions of an award of Restricted Stock Units granted to
Participant under the Alexion Pharmaceuticals Inc. Amended and Restated 2004
Incentive Plan (as amended and in effect from time to time, the “Plan”).

W I T N E S S E T H:

WHEREAS, pursuant to the Plan, the Company desires to grant Participant, and
Participant desires to accept, an Award of Restricted Stock Units (“RSUs”), upon
the terms and conditions set forth in this Agreement and the Plan. Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Plan.

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Award. The Company hereby grants to Participant the number of RSUs set
forth in an award letter delivered to Participant together with this Agreement
(the “Award Letter”), subject to the terms and conditions of the Plan and this
Agreement. An RSU is an unfunded and unsecured promise to deliver (or cause to
be delivered) to Participant, subject to the terms and conditions of this
Agreement, a share of Stock (each, a “Share”) on the delivery date or as
otherwise provided herein. Until such delivery, Participant has only the rights
of a general unsecured creditor, and no rights as a shareholder, of the Company.

 

  2. Vesting. Except as otherwise provided herein or in an employment or other
agreement between Participant and the Company or its affiliates, the RSUs shall
become vested in the amounts and on the dates specified in the Award Letter
(each, a “Vesting Date”), provided that Participant remains in the continuous
employment or other service of the Company or its affiliates through each
applicable Vesting Date. While Participant’s continuous employment or other
service of the Company or its affiliates is not required in order to receive
delivery of Shares underlying RSUs that are vested in accordance with this
Agreement, all other terms and conditions of this Agreement shall continue to
apply to such vested RSUs. This Award may terminate, and no Shares underlying
such vested RSUs would be delivered, if Participant fails to comply with such
terms and conditions.

 

  3. Delivery. Subject to Section 11 below, as soon as administratively feasible
after the Vesting Date of an RSU, but no later than 2 and 1/2 months after the
last day of the calendar year in which the vesting occurs, the Company shall
cause to be delivered to the Participant the Shares underlying the RSU in
accordance with this Agreement.

 

  4. Restrictions on Transfer. Except as permitted by the Plan, RSUs shall not
be sold, assigned, transferred, disposed of, pledged or otherwise hypothecated
by Participant (other than to the Company) unless and until they become vested
and cease to be an RSU pursuant to Section 2 above. Any attempted sale,
assignment, transfer, disposition, pledge or hypothecation of this Award or any
RSU in violation of this Agreement shall be void and of no effect and the
Company shall have the right to disregard the same on its books and records.

 

  5.

Forfeiture. Except as otherwise provided in Section 4, in an employment or other
agreement between Participant and the Company or its affiliates or in the Plan,
upon the cessation of



--------------------------------------------------------------------------------

 

Participant’s employment or other service with the Company or its affiliates,
Participant shall forfeit, without compensation, any and all RSUs that were
outstanding but that had not yet become vested immediately prior to such
termination of employment or other service, and such RSUs shall cease to be
outstanding and no Shares will be delivered in respect thereof.

 

  6. Continuance of Employment or Other Service. Nothing in this Agreement shall
be deemed to create any obligation on the part of the Company or its affiliates
to continue the employment or other service of Participant or interfere with the
right of the Company or its affiliates to terminate the employment or service of
Participant.

 

  7. Provisions of the Plan. The provisions of the Plan, the terms of which are
incorporated in this Agreement, shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof. Participant
acknowledges receipt of a copy of the Plan prior to the date of this Agreement.

 

  8. Withholding.

 

  a. As a condition to the delivery of any Shares, or in connection with any
other event that gives rise to a federal or other governmental tax withholding
obligation on the part of the Company relating to this Award, (i) the Company
may deduct or withhold (or cause to be deducted or withheld) from any payment or
distribution to Participant, whether or not pursuant to the Plan, (ii) the
Committee shall be entitled to require that Participant remit cash to the
Company, or (iii) the Company may enter into any other suitable arrangements to
withhold, in each case in an amount sufficient in the opinion of the Company to
satisfy such withholding obligation.

 

  b. Unless the Company notifies you in writing before any Vesting Date, the
number of Shares necessary to satisfy statutory withholding tax obligations on
the Vesting Date will be released by you on the Vesting Date to an intermediary
and sold in order to satisfy the withholding tax obligation. You will be
responsible for standard, third-party administration processing fees in
connection with such sale. In addition, you may be subject to and taxed in
respect of short term capital gains or losses that reflect the difference in the
withholding tax liability determined on the Vesting Date and the sales price
actually achieved.

 

  c. This Award shall be subject to the provisions of Section 10(d) of the Plan.

 

  9. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflicts
of law. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and, except as otherwise provided in the
Plan, may not be modified other than by written instrument executed by the
parties.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

ALEXION PHARMACEUTICALS, INC.

By:                

Name:

Title: